Judge HAWTHORNE
dissenting.
178 I respectfully dissent because I read the plain language of section 16-11-206(2), C.R.S.2011-which governs revocation proceedings-to require that defendants "plead guilty or not guilty" to charges of violating probation or a deferred judgment. I further conclude that Crim. P. 11(b), which applies to *220"Pleas of Guilty," applies in revocation proceedings.
L.
T79 I view defendant's due process claim more broadly than does the majority, which asserts that the issue raised by defendant is whether the "Due Process Clause required the second judge [to] advise him of the penalties he faced if the deferred judgment agreement were to be revoked." I interpret defendant's claim to include the question of whether the revocation court (the "fourth judge") violated his due process right to enter a knowing, voluntary, and intelligent guilty plea by failing to determine, as required by Crim. P. 11(b)(4), whether he understood that, by pleading guilty to violating the terms of his deferred judgment and sentence, he could receive an indeterminate sentence of two years to life.
IL
[ 80 When construing a statute, our task is to ascertain and give effect to the legislature's intent. Ceja v. Lemire, 154 P.3d 1064, 1066 (Colo.2007). "If courts can give effect to the ordinary meaning of words used by the legislature, the statute should be construed as written, giving full effect to the words chosen, as it is presumed that the General Assembly meant what it clearly said." Id. (quoting State v. Nieto, 993 P.2d 493, 500 (Colo.2000)). Additionally, where the General Assembly uses the word "shall" in a statute, we presume it is mandatory. E. Lakewood Samitation Dist. v. Dist. Court, 842 P.2d 233, 235 (Colo.1992).
IIL
T 81 Section 16-11-206(2) is entitled "Revocation Hearing," and provides in relevant part:
At or prior to the commencement of the hearing, the court shall advise the probationer of the charges against him and the possible penalties therefor and shall require the probationer to plead guilty or not gualty.
(Emphasis added.)
T 82 Crim. P. 11 provides in relevant part:
(b) Pleas of Guilty and Nolo Contendere. The court shall not accept a plea of guilty or a plea of nolo contendere without first determining ...
(1) That the defendant understands the nature of the charge and the elements of the offense to which he is pleading and the effect of his plea ... [and]
(4) That he understands the possible penalty or penalties ....
Crim. P. 11(b)(1), (4) (emphasis added).
1838 If the General Assembly did not intend that revocation proceedings fall within Crim, P. 11(b), which governs pleas of guilty, it would have used words such as "admit or deny." See Dillard v. Indus. Claim Appeals Office, 134 P.3d 407, 409 (Colo.2006) ("When we construe a statute, we do not adopt a construction that renders words superfluous[ ] or injects additional terms...."); E-470 Pub. Highway Auth. v. Kortum Inv. Co., 121 P.3d 331, 333 (Colo.App.2005) ("Had the General Assembly intended otherwise, it could have used language to that effect.").
1 84 It is also significant that section 16-11-206 was enacted after Crim. P. 11. Thus, we presume the General Assembly was aware of Crim. P. 11(b)'s requirements and protections. Fang v. Showa Entetsu Co., 91 P.3d 419, 422 (Colo.App.2003) ("[The General Assembly ... is presumed to be aware of existing law. ..."); Dayhoff v. State, 42 Colo. App. 91, 95, 595 P.2d 1051, 1054-55 (1979) (Berman, J., dissenting) ("It is presumed that the General Assembly, in enacting a statute, acts 'with full knowledge of all existing law dealing with the same subject.!" (quoting In re U.S. Dist. Court, 179 Colo. 270, 275, 499 P.2d 1169, 1171 (1972))), aff'd, 199 Colo. 863, 609 P.2d 119 (1980); see Ch. 44, see. 9, 1972 Colo. Sess. Laws 268 (predecessor to § 16-11-206 enacted effective July 1, 1972); Crim. P. 11, 1963 Colo. Sess. Laws 1145.
T85 The majority concludes that revocation proceedings do not fall within Crim. P. 11(b). However, that decision is difficult to reach without reading in words to the rule as follows: "The court shall not accept a plea of guilty (except a plea of guilty entered pursu*221ant to section 16-11-206(2)) or a plea of nolo contendere without first determining. ..." This, a court may not do. Nat'l Farmers Union Prop. & Cas. Co. v. Estate of Mosher, 22 P.3d 531, 584 (Colo.App.2000) ("We are not at liberty to read additional terms into, or to modify, the plain language of a statute ...."]; see People in Interest of R.D., 259 P.3d 562, 565 (Colo.App.2011) (same rules of statutory interpretation apply when interpreting procedural rules).
86 Nor am I persuaded otherwise by the cases from other jurisdictions cited by the majority, because none of those jurisdictions addressed a statute like section 16-11-206(2), which brings their jurisdiction's revocation proceedings within the ambit of their Crim. P. 11 counterpart rules.
T87 I also disagree with the majority's conclusion that Crim. P. 11(b) does not apply because a charge of violating probation or a deferred judgment does not constitute a "new substantive charge." Such charges are distinct from the initial charges lodged against the defendant and must be separately proven by the prosecution. Indeed, by pleading guilty to such charges, the defendant waives the right to present evidence refuting the claim that he or she violated probation or the conditions of his or her deferred judgment. The consequence of pleading guilty to such charges may include the loss of liberty or, as here, lifetime imprisonment. Thus, although charges that a defendant violated conditions of probation or a deferred judgment do not represent a wholly new criminal proceeding against the defendant, I conclude they are nevertheless new charges that trigger the requirements and protections of Crim. P. 11(b).
IV.
1 88 I also conclude that the district court (the "fourth judge") did not comply with Crim. P. 11(b).
89 Because defendant waived formal advisement in 2008 before the deferred judgment revocation hearing, the court had no obligation to advise defendant "of the charges against him and the possible penalties therefor." However, this did not relieve the court of its independent obligation under Crim. P. 11(b)(1) and (4) to "determin[el [that the defendant [understood] the nature of the charge and the elements of the offense to which he [was] pleading and the effect of his plea [and][tJhat he [understood] the possible penalty or. penalties." Cf. People v. Muniz 667 P.2d 1377, 1383 (Colo.1983) (waiving reading of the information does not dispense with Crim. P. 11's express mandate that court not accept guilty plea without first determining that defendant understands nature of charge).
" 90 Indeed, when defendant pled guilty to the underlying eriminal charges in February 2005, the district court (the "third judge") complied with Crim. P. 11(b)'s requirements by determining that defendant understood the nature of the charge and the possible penalties.
191 However, in September 2008-over three years later-when defendant pled guilty to the charges of violating his deferred judgment conditions, the district court (the "fourth judge") did not determine whether defendant understood the nature of the current charges against him and whether he understood the possible penalties he could receive, including imposition of the original life imprisonment sentence. On the contrary, the transcript of the plea hearing does not indicate that the prosecutor or defendant's counsel informed defendant that he could be imprisoned for life if he pled guilty to violating the conditions of his deferred judgment. Cf. People v. Gresl, 89 P.3d 499, 502 (Colo.App.2008) (plea was valid where prosecutor mentioned possible penalty at the beginning of providency hearing). And defendant's counsel later admitted he "did not advise [defendant] on September 8, 2008 pri- or to his admission of the complaint to revoke his deferred judgment that [defendant] could be sentenced to life in prison if he were not accepted in Community Corrections." Nor did defendant sign any written plea agreement detailing the possible penalties. But see People v. Van Hook, 36 Colo.App. 226, 228, 589 P.2d 507, 508 (1975) ("A printed form signed by a defendant is no substitute for the trial court's determination that the *222requirements of the rule [Crim. P. 11(b)] have been met.").
T 92 Moreover, at the December 2008 sentencing hearing, defendant was confused and said he had "no idea what's going on." Defendant had pled guilty to the underlying offenses over three years earlier, and his plea involved different charges.
193 The majority relies on defendant's statement at the December 2008 sentencing hearing that he was "going to go to prison for the rest of [his] life." But that statement was part of this broader exchange:
Defense counsel: This is a sentence basically sentencing this man to life in prison....
Defendant: ... I have been confused. I have no idea what's going on. I go down to Colorado Springs hoping that I can get into a treatment program. Come to find out that two days before Thanksgiving they denied me, and now I'm going to go to prison for the rest of my life. I just don't know what's going on, Your Honor.
(Emphasis added.)
1 94 When defendant's statement is read in context, it reflects his confusion as to why he was going to prison for the rest of his life.
v.
I 95 Applying Crim. P. 11(b) to guilty pleas entered in revocation proceedings would not unduly burden district courts because the court would engage in the same Crim. P. 11 colloquy that it conducts with respect to all other guilty pleas. That colloquy is justified, considering that a defendant may be imprisoned for life by pleading guilty to revocation charges.
1 96 Accordingly, I would reverse the post-conviction court's denial of defendant's Crim. P. 35(c) postconviction motion and remand the case to the district court with instrue-tions to vacate defendant's guilty plea to the revocation charges. Because that ruling would be dispositive, I need not address defendant's remaining contentions.